Order entered July 19, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00374-CV

                         NICOLE HARRIS, Appellant

                                        V.

         LELAND BROWN AND FOSSIL GROUP, INC., Appellees

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-00630-2020

                                     ORDER

      We REINSTATE this appeal.

      Pending before the Court is appellees’ motion to dismiss the appeal for want

of jurisdiction. On June 16, 2021, we granted appellant’s motion to abate and

abated the appeal for thirty days to allow appellant an opportunity to obtain a

severance order. To date, appellant has not corresponded further with the Court.
      On the Court’s own motion, we ORDER Collin County District Court

Lynne Finely to file, by July 29, 2021, a supplemental clerk’s record containing

the following three documents:

      1.     Plaintiff’s Original Petition – filed on February 4, 2020;

      2.     Partial Summary Judgment – signed on April 21, 2021; and

      3.     Notice of Appeal – filed on May 21, 2021.

      Appellees’ motion to dismiss the appeal will be determined in due course.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Finley and all parties.

                                              /s/   KEN MOLBERG
                                                    JUSTICE